DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to the Amendment filed 05 July 2022.  Claims 1-9 and 11-17 are currently under consideration.  The Office acknowledges the amendments to claims 1-4 and 11-13, as well as the cancellation of claim 10.

Terminal Disclaimer
The terminal disclaimer filed on 05 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,545,326 and 10,786,380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-9, these claims now include the allowable subject matter of previous claim 10, as none of the prior art of record teaches or reasonably suggests such a bariatric system wherein the bariatric device is folded into the tubular member of the deployment device by rolling the cardiac member and radially compressing the esophageal member.  Regarding claims 11-17, although the present amendments have broadened these claims, they are still allowable, as none of the prior art of record teaches or reasonably suggests such a bariatric system with a cardiac member, a deployment device, and a line that extends outside of the recipient while the bariatric device is deployed in the stomach, wherein the line is attached to the cardiac member and is adapted to snug the cardiac member against the cardiac portion of the stomach.  Guetty (U.S. Pub. No. 2007/0270742 A1) teaches an external line that allows a practitioner to pull on the line when a device is within the stomach to release an implant, but this line is not adapted to snug such a cardiac member against the cardiac portion.  Torre et al. (U.S. Pub. No. 2002/0055757 A1) teaches a line that remains external so that a device within the stomach can be pulled into position, but this device is not such a cardiac member and the line is not adapted to snug the device against the cardiac portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791